Judge Clark
dissenting:
The trial court has taken a son, age 13, from the custody of his mother. Her legal right to custody of the son, though not absolute, may be denied only upon convincing proof that she is an unfit person or for some other substantial and sufficient reason. James v. Pretlow, 242 N.C. 102, 86 S.E. 2d 759 (1955) ; Spence v. Durham, 283 N.C. 671, 198 S.E. 2d 537 (1973) ; In re Jones, 14 N.C. App. 334, 188 S.E. 2d 580 (1972).
The order of the trial court is based on findings (1) that the plaintiff is an unfit person and (2) that Melvin Clarence Tucker, Jr., and wife are both fit and proper persons, and it is for his best interests to grant custody to them. These findings are based primarily on the written reports of two case workers for the Departments of Social Services, one in Guilford County and one in Rockingham County.
These reports were requested by and considered by the trial court. Assuming that the reports were received in evidence without objection and therefore admissible, I do not find the evidence contained therein either convincing or substantial. Since the evidence is not legally sufficient to support the order,. I favor vacating and remanding the cause.